
EXHIBIT 10.1
 
EMPLOYMENT AGREEMENT
This Employment Agreement (“Agreement”) is made by and between Analysts
International Corporation (the “Company”) with headquarters at 3601 W. 76th
Street, Minneapolis, Minnesota 55435 and Randy W. Strobel, 2543 Bridle Creek
Trail, Chanhassen, Minnesota  55317 (“Executive”).
RECITALS
WHEREAS, the Company desires to retain Executive as an employee of the Company,
and Executive desires to be so employed.
 
NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Executive hereby
agree as follows:
 
In consideration of the mutual promises contained herein, the parties, intending
to be legally bound, agree as follows:
 
AGREEMENT
1.  
Terms of Employment

 
1.1  
Commencement Date.  This Agreement shall become effective on August 25, 2008
(the “Commencement Date”).

 
1.2  
Position.  The Company will employ Executive in the capacity of Senior Vice
President, Chief Financial Officer, reporting to the Company’s CEO.

 
1.3  
Best Efforts.  During Executive’s employment by the Company, Executive agrees to
devote his full time and best efforts to the interests of the Company and to
refrain from engaging in other employment or in any activities that may be in
conflict with the best interests of the Company.  Executive agrees to perform
his duties to a level consistent with the highest standards of one holding such
position in similar businesses or enterprises.  Executive agrees not to render
services to anyone other than the Company (or its parent or subsidiaries) for
compensation as an employee, consultant or otherwise during the term of this
Agreement.

 
1.4  
Personal Activities.  The provisions of Sections 1.2 and 1.3 of this Agreement
will not be deemed to prohibit Executive from devoting reasonable time to
personal matters.

 
2.  
Term of Employment.

 
2.1  
Duration.  Subject to the provisions for termination set forth in Sections 6, 7
and 8 below, the Original Term of this Agreement (“Original Term”) will continue
from the Commencement Date through the 31st day of December, 2010.

 
2.2  
Extension of Provisions.  At the end of the Original Term, the provisions of the
Agreement will automatically renew for an additional one (1) year term
(“Additional Term”) commencing January 1, 2011, unless either party gives notice
of nonrenewal at least ninety (90) days before the scheduled expiration of the
term.  At the end of any Additional Term, the provisions of the Agreement will
automatically renew for an Additional Term, unless either party gives notice of
nonrenewable at least ninety (90) days before the scheduled expiration of the
term.

 

--------------------------------------------------------------------------------


3.  
Compensation and Benefits.

 
3.1  
Salary.  For all services rendered by Executive pursuant to this Agreement, the
Company will pay Executive an annual base salary (“Base Compensation”) equal to
Two Hundred-Fifty Thousand Dollars ($250,000).  Payment will occur at regular
payroll intervals in accordance with the Company’s standard payroll
practices.  The Company’s CEO and compensation committee of the Board or the
Board itself will review the Executive’s compensation annually and, in its sole
discretion, may determine to increase such base salary for the following year
but cannot decrease the annual salary below $250,000.

 
3.2  
Incentive Compensation.  In addition to Executive’s Base Compensation, Executive
will be eligible to earn additional cash incentive compensation in a target
range of between 0% and 70% of Base Compensation in each year of employment
during the Original Term or any Additional Term (“Incentive
Compensation”).  Executive’s potential Incentive Compensation for fiscal year
2008 will be determined in accordance with the 2008 Annual Management Incentive
Plan attached as Exhibit B (“AMIP”), and will be prorated on a 5/12 basis to
reflect his partial service during 2008.  For purposes of the AMIP, Executive is
a leader of an SSU and is eligible to participate in the AMIP.  Executive
understands that the AMIP set forth in Exhibit B applies only to fiscal year
2008, and in the sole discretion of the Company will be replaced, amended or
eliminated for fiscal years after 2008.

 
3.3  
Long-Term Incentive Compensation.  In addition, Executive shall be eligible to
be awarded stock options or restricted shares from the Company’s stock option
and equity incentive plans at the sole discretion of the compensation committee.

 
3.4  
Stock Options.  On or about August 25, 2008, Executive will be granted options
to purchase 250,000 shares of the Company’s common stock with one-quarter being
vested immediately and the remainder vesting on the anniversary date hereof in
even increments over three years from the date of the grant.

 
 
Such options shall be incentive stock options to the extent that such options
qualify as incentive stock options as defined in Internal Revenue Code Section
422.  The Company may issue such options from the plans as it deems appropriate
but to the extent possible shall issue the options as incentive stock
options.  The stock option agreement shall provide that in the event of a Change
of Control on or after the effective date of this Agreement, any options
remaining unvested at the time of the Change of Control shall vest
immediately.  For purposes of this Section 3.4, “Change of Control” shall have
the same meaning as set forth in Exhibit A.  Executive shall sign an option
agreement or agreements containing the terms for the options outlined herein and
such other terms and conditions required of similarly situated executives by the
Company as determined by the Board or the compensation committee of the Board.
 
2

--------------------------------------------------------------------------------


3.5  
Deferred Compensation Plan.  Executive will be entitled to participate in the
Company’s deferred compensation plan (known as the “Restated Special Executive
Retirement Plan” or “Restated SERP”) at a participation rate of fifteen percent
(15%) of Base Compensation.

 
3.6  
Fringe Benefits.  Executive will be entitled to participate in the Company’s
standard benefit programs, on the same terms as other senior executives of the
Company.  Notwithstanding the foregoing, the Company will also provide Executive
the following:

 
3.6.1  
Paid Time Off.  Executive shall be entitled to paid time off at his discretion
and as business conditions warrant.  If necessary due to business conditions of
the Company, Executive agrees to obtain concurrence from the CEO prior to taking
the paid time off.

 
3.6.2  
Paid Parking.  The Company will provide Executive with a paid indoor,
underground parking spot, if available, at the Company’s office building
presently located at 3601 West 76 Street, Minneapolis, Minnesota 55435.

 
3.6.3  
Business Expenses.  Executive will be entitled to reimbursement of all
reasonable, business-related travel and other expenses incurred by Executive in
the ordinary course of business on behalf of the Company, so long as such
expenses are incurred, documented and authorized pursuant to the Company’s
expense reimbursement policies.

 
3.7  
Signing Bonus.

 
3.7.1  
Amount; When Payable.  The Company shall pay Executive a “Signing Bonus” in the
amount of $75,000.  The Signing Bonus will be payable within fifteen days of the
Commencement Date and shall be payable in accordance with the Company’s standard
payroll practices and subject to applicable withholdings.

 
3.7.2  
Repayment Required Under Certain Circumstances.  Upon request, Executive agrees
to promptly repay to the Company the entire amount of the Signing Bonus (less
applicable withholdings) if for any reason his employment with the Company
terminates before December 31, 2008.

 
3

--------------------------------------------------------------------------------


4.  
Insurance Policies.

 
The Company will keep all Directors and Officers insurance policies current and
will identify Executive, if appropriate, on all such policies.
 
5.  
Location.

 
Executive will provide his services in the Minneapolis, Minnesota
area.  Notwithstanding the foregoing, the parties recognize and acknowledge that
Executive may be required to spend considerable business time in locations other
than the Minneapolis, Minnesota area.
 
6.  
Termination of Employment by the Company.

 
6.1  
For Cause.  For purposes of this Agreement, the Company will have the right to
terminate Executive’s employment for Cause.  For purposes of this Agreement,
“Cause” shall mean:

 
6.1.1  
Executive’s substantial failure or neglect, or refusal to perform, the duties
and responsibilities of Executive’s position and/or the reasonable direction of
the CEO;

 
6.1.2  
The commission by Executive of any willful, intentional or wrongful act that has
the effect of materially injuring the reputation, business or performance of the
Company;

 
6.1.3  
Executive’s conviction of, or Executive’s guilty or nolo contendere plea with
respect to, any crime punishable as a felony;

 
6.1.4  
Executive’s conviction of, or Executive’s guilty or nolo contendere plea with
respect to, any crime involving moral turpitude; or

 
6.1.5  
Any bar against Executive from serving as a director, officer or executive of
any firm the securities of which are publicly traded.

 
For purposes of this Section 6.1, an act or failure to act by Executive shall
not be “willful” unless it is done, or omitted to be done, in bad faith and
without any reasonable belief that Executive’s action or omission was in the
best interests of the Company.
 
6.2  
Inability to Perform.  For purposes of this Agreement, the Company will have the
right to terminate Executive’s employment upon the occurrence of any of the
following events (“Inability to Perform”):

 
6.2.1  
Executive becomes unable to perform the essential functions of Executive’s
position for a period of at least ninety (90) days to the extent that, in the
reasonable determination of the CEO, he is no longer able to report to work and
to carry on his duties on behalf of the Company; or

 
6.2.2  
Executive dies.

 
6.2.3  
Notwithstanding anything to the contrary in this Section 6.2, if and to the
extent the Company’s CEO and compensation committee of the Board determine, in
their sole discretion and in accordance with the performance objectives set
forth in the AMIP attached as Exhibit B, that Executive should be paid Incentive
Compensation for the portion of the fiscal year prior to any such termination
for Inability to Perform, Executive shall be paid such amount within thirty (30)
days after the Company’s CEO and compensation committee of the Board make such
determination.  For the avoidance of doubt, in the event of an Inability to
Perform, Executive understands that he shall have no right to any such Incentive
Compensation, and whether or not he receives Incentive Compensation in such
event is solely a matter of discretion for the Company’s CEO and compensation
committee of the Board to determine.

 
4

--------------------------------------------------------------------------------


6.3  
Notice.  In the event that the CEO determines that Cause for termination exists,
the CEO shall deliver to Executive written notice that an event of Cause has
occurred after which Executive shall have fifteen (15) days to cure such event
of Cause to the reasonable satisfaction of the CEO.

 
6.4  
Termination for Cause/Inability to Perform.  The Company may terminate
Executive’s employment at any time for Cause as defined within this Agreement
after giving Executive the notice and Executive’s failure to cure pursuant to
Section 6.3 above and in any such case will have no further obligation or
liability to Executive.  Likewise, if the Company terminates Executive for
Inability to Perform, the Company will have no further obligation or liability
to Executive except (and only) as stated in Section 6.2.3 above and except for
offering continuation of benefits as required by the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”) and the regulations promulgated thereunder.

 
6.5  
Termination Without Cause.  Executive’s employment during the Original Term or
any Additional Term may be terminated by the Company without Cause upon thirty
(30) days’ notice.  If the Company terminates Executive’s employment without
Cause during the Original Term or during any Additional Term, Executive will
continue to receive Base Compensation for a period of twelve (12) months,
provided that Executive signs all appropriate paperwork, including a full
release of all claims to the Company, in a form acceptable to the Company.  The
Company will also reimburse Executive for medical insurance premium payments
made under COBRA, for a period of up to six (6) months following the date of
termination, provided that the Company receives sufficient evidence of proof of
such payments during the COBRA period.  For purposes of this Section 6.5,
termination of Executive’s employment due to nonrenewal of Executive’s
employment agreement at the end of the Original Term or any Additional Term,
shall be deemed a termination without Cause and entitle Executive to the
payments and benefits set forth in this Section 6.5.


7.  
Termination of Employment by Executive.

 
7.1  
Resignation for Good Reason.  If Executive believes Good Reason to resign
exists, before resigning, he must first give the Company written notice of the
alleged Good Reason and an opportunity to cure within fifteen (15) days of
notice if feasible.  If Executive resigns from his employment for Good Reason,
he will continue to receive Base Compensation for a period of twelve (12)
months, provided that Executive signs all appropriate paperwork, including a
full release of all claims to the Company, in a form reasonably acceptable to
the Company.  The Company will also reimburse Executive for all medical
insurance premium payments, made under COBRA, for a period of up to six (6)
months following the date of resignation for Good Reason, provided that the
Company receives sufficient evidence of proof of such payments during the COBRA
period.

 
For purposes of this Section 7.1 (and not for the purpose of determining
compensation and benefits payable under Exhibit A, the Change in Control
Agreement), “Good Reason” will mean a good faith determination by Executive,
communicated in writing to the CEO, that any one or more of the following events
has occurred:
 
7.1.1  
a reduction in Executive’s Base Salary below $250,000;

 
7.1.2  
a requirement imposed on Executive that results in Executive being based at a
location that is outside of a fifty (50) mile radius of Executive’s job location
immediately prior to the change in location;

 
7.1.3  
any material breach or unilateral and material change in assignment or job
title, but not including a change in Executive’s reporting structure in the
event of a Change in Control.

 
7.2  
Notice.  If Executive terminates his employment for Good Reason, he must provide
thirty (30) days’ prior written notice to the Company.

 
7.3  
Resignation without Good Reason.  If Executive resigns from his employment (or
elects not to renew the Agreement upon its expiration) without Good Reason, the
Company will have no further obligation or liability to Executive.

 
5

--------------------------------------------------------------------------------


8.  
Change of Control Obligations; Deferred Compensation Payments.

 
8.1  
Change of Control Obligations.  In the event of a change in control in the
ownership of the Company, the Company’s and Executive’s obligations, and
Executive’s benefits, shall be governed by the Change of Control Agreement
attached hereto as Exhibit A.  Notwithstanding the foregoing, in the event of a
change in control (as the term “Change of Control” is defined in Exhibit A),
Executive shall have the additional right at the six (6) month anniversary date
after the Change of Control to resign and receive the payments outlined in
Section 7.1 above, provided that Executive signs all appropriate paperwork,
including providing a full a release of all claims to the Company in a form
acceptable to the Company.  To exercise this right to resign and receive
severance, Executive must give written notice of intent to resign no sooner than
four (4) months after a Change of Control, and no later than five (5) months
after a Change of Control.

 
8.2  
Deferred Compensation Payments.  Deferred compensation covered by the Company’s
deferred compensation plan (Restated SERP) will be treated and distributed in
accordance with terms and conditions of the Restated SERP.

 
8.3  
Limitation on Change of Control Severance Payments.  For the avoidance of doubt,
Executive acknowledges and agrees that the total amount of severance payments
payable to Executive upon any Change of Control for lost Base Compensation shall
not exceed 100% of his annual Base Compensation at the time of the Change of
Control.

 
9.  
Delay of Payment.

 
Notwithstanding anything to the contrary, to the extent that Executive is a “key
employee” pursuant to the provisions of Section 409A of the Internal Revenue
Code as of the date that any severance benefits or other deferred compensation
becomes payable to the Executive hereunder, and such severance benefits are
required to be delayed until the date six months following Executive’s
termination of employment in order to avoid additional tax under Section 409A of
the Code, payment and provision of such severance benefits or other deferred
compensation shall be delayed until the date six months after Executive’s
termination of employment.
 
6

--------------------------------------------------------------------------------


10.  
Intellectual Property Rights.

 
10.1  
Non-Infringement.  Executive agrees that all original work products created or
produced by Executive during the course of his employment with the Company will
be Executive’s work and will not infringe upon or violate any patent, copyright,
trade secret, contractual or other proprietary right of any third party.

 
10.2  
Disclosure.  Executive agrees to disclose and describe to the Company, on a
timely basis, all works of authorship, inventions and all other intellectual
property that Executive may solely or jointly discover, conceive, create,
develop, produce or reduce to practice while employed by the Company (“Company
Inventions”).

 
10.3  
Assignment.  Executive hereby assigns and agrees to assign to the Company, or
its designee, Executive’s entire right, title, and interest in and to all
Company Inventions.  Executive represents that the Company’s rights in all such
Company Inventions will be free and clear of any encumbrances, liens, claims,
judgments, causes of action or other legal rights or impediments.

 
10.4  
Independent Development.  NOTICE: The Company is a Minnesota corporation
headquartered in Minneapolis, Minnesota.  Pursuant to Minnesota Statutes §
181.78, Executive is hereby notified that the foregoing agreement does not apply
to an invention for which no equipment, supplies, facility or trade secret
information of the Company was used and which was developed entirely on the
employee’s own time, and (1) which does not relate (a) directly to the business
of the Company (or its Clients) or (b) to the Company’s (or its Clients’) actual
or demonstrably anticipated research or development, or (2) which does not
result from any work performed by the employee for the Company or its
Clients.  For purposes of this Section 10.4, the term “Client” shall have the
same meaning as set forth in Section 14.2 of this Agreement.

 
10.5  
Works for Hire.  Executive acknowledges and agrees that all original works of
authorship which are made by Executive (solely or jointly with others) within
the scope of his employment and which are protectable by copyrights, are “works
made for hire” as that term is defined in the United States Copyright Act (17
U.S.C. § 101) and that, as such, all rights comprising copyright under the
United States Copyright laws will vest solely and exclusively in his employer,
the Company.  Executive hereby irrevocably and unconditionally waives all
so-called moral rights that may vest in Executive (whether before, on or after
the date hereof) in connection with Executive’s authorship of any copyright
works in the course of his employment with the Company, wherever in the world
enforceable, including without limitation the right to be identified as the
author of any such works and the right of integrity (i.e., not to have any such
works subjected to derogatory treatment), and Executive agrees never to assert
any such moral rights with respect to any Company Invention.

 
10.6  
Enforcement; Cooperation.  Executive agrees to perform, during and after his
employment, all acts deemed necessary or desirable by the Company to permit and
assist it, at its sole expense, in obtaining and enforcing the full benefits,
enjoyment, rights and title throughout the world in the Company Inventions
hereby assigned to the Company.  Such acts may include, but are not limited to,
execution of documents and assistance or cooperation in the registration and
enforcement of applicable patents, copyrights, maskworks or other legal
proceedings.

 
10.7  
Attorney in Fact.  In the event that the Company is unable for any reason,
whether during or after Executive’s employment by the Company, to secure
Executive’s signature to any document required to apply for or execute any
patent, design rights, registered designs, trademarks, copyright, maskwork or
other applications with respect to any Company Inventions (including
improvements, renewals, extensions, continuations, divisions or continuations in
part thereof), Executive hereby irrevocably designates and appoints the Company
and its duly authorized officers and agents as Executive’s agents and
attorneys-in-fact to act for and on his behalf and instead of Executive, to
execute and file any such application and to do all other lawfully permitted
acts to further the prosecution and issuance of patents, copyrights, maskworks
or other rights thereon with the same legal force and effect as if executed by
Executive.

 
7

--------------------------------------------------------------------------------


11.  
Confidentiality.

 
11.1  
Confidential Nature of Relationship.  Executive acknowledges that his employment
by the Company creates a relationship of confidence and trust with respect to
Confidential Information (as hereinafter defined).  During the course of his
employment with the Company, the Company agrees to provide Executive with access
to Confidential Information.  Executive expressly undertakes to retain in strict
confidence all Confidential Information transmitted or disclosed to Executive by
the Company or the Company’s clients, and will never make any use of such
information except as (and then, only to the extent) required to perform
Executive’s employment duties for the Company.  Executive will take such
protective measures as may be reasonably necessary to preserve the secrecy and
interest of the Company in the Confidential Information.  If Executive becomes
aware of any unauthorized use or disclosure of Confidential Information by any
person or entity, Executive will promptly and fully advise the Company of all
facts known to Executive concerning such unauthorized use or disclosure.

 
11.2  
Definition.  “Confidential Information” means all commercially sensitive
information and data of a confidential nature, in their broadest context,
originated by, on behalf of or within the knowledge or possession of the Company
or its clients (including any subsidiary, division or legal affiliate
thereof).  Without in any way limiting the foregoing, Confidential Information
includes, but is not limited to: information that has been designated as
proprietary and/or confidential; information constituting trade secrets;
information of a confidential nature that, by the nature of the circumstances
surrounding the disclosure, should in good faith be treated as proprietary
and/or confidential; and information and data conceived, discovered or developed
in whole or in part by Executive while employed by the Company. Confidential
Information also includes information of a confidential nature relating to the
Company’s clients, prospective clients, strategic business relationships,
business opportunities, products, services, suppliers, personnel, pricing,
recruiting strategies, job candidate information, employee information, sales
strategies, technology, methods, processes, research, development, systems,
techniques, finances, accounting, purchasing and business plans.

 
11.3  
Exclusions.  Confidential Information does not include information which: (A) is
generic; (B) is or becomes part of the public domain through no act or omission
of Executive; (C) was in Executive’s lawful possession prior to the disclosure
and was not obtained by Executive in breach, either directly or indirectly, of
any obligation to the Company or any client of the Company’s; (D) is lawfully
disclosed to Executive by a third party without restriction on disclosure; or
(E) is independently developed by Executive using his own resources, entirely on
his own time, and without the use of any Confidential Information.

 
11.4  
Protected Health Information.  If during the course of his employment with the
Company, Executive receives any “protected health information,” as that term is
defined in 45 CFR, Part 164, Subpart E (“Privacy of Individually Identifiable
Health Information”): (A) Executive agrees to maintain all such information in
strict confidence with the Health Insurance Portability and Accountability Act
of 1996 (HIPAA); (B) Executive agrees that he will make no use whatsoever of any
such information except as required to perform Executive’s employment duties;
and (C) Executive agrees that he will never record, store, file or otherwise
maintain, in any computer or other storage device owned by the Company or by
Executive, any “protected health information.” Executive agrees to alert the
Company promptly if he becomes aware of any misuse or unauthorized disclosure of
any such information.

 
11.5  
Additional Confidentiality Agreements.  Executive agrees to execute such
additional non-disclosure and confidentiality agreements as the Company or its
clients may from time to time request.

 
12.  
Use of Confidential or Material Non-Public Information: Codes of Conduct.

 
12.1  
Confidential or Material, Non-Public Information.  Executive acknowledges that
he is prohibited from using or sharing any Confidential Information for personal
gain or advantage (in securities transactions or otherwise), or for the personal
gain or advantage of anyone with whom Executive improperly shares such
information.  Specifically as to material, non-public information of the
Company, Executive agrees to comply with the Company’s insider trading policy in
effect at the commencement of employment and as amended from time to time.

 
12.2  
Codes of Conduct.  Executive agrees to carefully review, sign and fully comply
with any Code of Conduct (or similar policy) of the Company either having
general applicability to its employees or specifically to Executive.

 
8

--------------------------------------------------------------------------------


13.  
Restrictions against Solicitation: Non-Interference.

 
During his employment by the Company and for a period of twelve (12) months
after termination of such employment for any reason, Executive agrees that he
will not engage in the following conduct.
 
13.1  
Restrictions against Solicitation.  Executive will not, directly or indirectly,
hire or initiate any solicitation or recruitment effort for the purpose of
attempting to hire any employee of the Company or to induce any employee of the
Company to leave his or her employment with the Company.

 
With respect to job candidates with or about whom Executive, while employed by
the Company, had actual contact or knowledge, Executive will not, directly or
indirectly, initiate any solicitation or recruitment effort for the purpose of
attempting to hire any such candidate for or on behalf of his new employer or
any company in which Executive owns, directly or indirectly, an interest.
 
13.2  
Non-Interference.  Executive will not, directly or indirectly, disrupt, damage,
impair, impede or interfere with the contractual relationship between the
Company and any of its clients.

 
14.  
Restrictions Against Competition.

 
14.1  
Restricted Period.  During his employment by the Company and for a period of
twelve (12) months after termination of such employment for any reason,
Executive agrees that he will not, on behalf himself, or on behalf of any other
person, company, entity, partnership or other entity or enterprise, directly or
indirectly, as an employee, proprietor, owner, partner, consultant, contractor
or otherwise, provide services of the same or similar type he provided to the
Company under this Agreement, to any Competitor of the Company, anywhere in the
United States.

 
14.2  
Definitions.  For purposes of this Section 14, “Competitor” means any third
party offering consulting services within the United States that compete with
the Company or are similar in kind or nature to the services provided by the
Company during the Term of this Agreement.

 
15.  
Reasonableness of Restrictions: Representations of Executive; Extension of
Restrictions; Enforcement.

 
15.1  
Reasonableness of Restrictions.  Executive acknowledges that the restrictions
set forth in this Agreement are reasonable in terms of both the Company’s need
to protect its legitimate business interests and Executive’s ability to pursue
alternative employment opportunities in the event his employment with the
Company terminates.

 
15.2  
Representations of Executive.  Executive represents that his performance of all
the terms of this Employment Agreement and his performance as an employee of the
Company does not and will not breach any agreement to keep in confidence
proprietary information, knowledge or data acquired by Executive prior to his
employment with the Company.  Executive will not disclose to the Company, or
induce the Company to use, any confidential or proprietary information or
material belonging to any previous employer of Executive or others.  Executive
is not a party to any other agreement or understanding that would interfere with
his full compliance with this Executive Agreement.  Executive agrees not to
enter into any agreement, whether written or oral, in conflict with the
provisions of this Agreement.

 
15.3  
Extension of Restrictions.  The period of all restrictions under this Agreement
will automatically be extended by a period equal in length to any period in
which Executive violates his obligations under this Agreement.

 
15.4  
Enforcement.  In addition to any other relief or remedies afforded by law or in
equity, if Executive breaches Sections 13 or 14 of this Agreement, Executive
agrees that the Company shall be entitled, as a matter of right, to injunctive
relief in any court of competent jurisdiction.  Executive recognizes and hereby
admits that irreparable damage will result to the Company if he violates or
threatens to violate the terms of Section 13 or 14 of this Agreement.  This
Section 15.4 shall not preclude the granting of any other appropriate relief
including, without limitation, money damages against Executive for breach of
Section 13 or 14 of this Agreement.

 
9

--------------------------------------------------------------------------------


16.  
Return of Property: Exit Interview.

 
16.1  
Return of Property.  Upon any termination of his employment with the Company,
Executive agrees to promptly return to the Company: (A) all materials of any
kind in Executive’s possession (or under Executive’s control) incorporating
Confidential Information or otherwise relating to the Company’s business
(including but not limited to all such materials and/or information stored on
any computer or other storage device owned or used by Executive); and (B) all
Company property in Executive’s possession, including (but not limited to)
computers, cellular telephones, pagers, credit cards, keys, records, files,
manuals, books, forms, documents, letters, memoranda, data, tables, photographs,
video tapes, audio tapes, computer disks and other computer storage media, all
materials that include trade secrets, and all copies, summaries or notes of any
of the foregoing.

 
16.2  
Exit Interview.  Upon any termination of his employment with the Company and
upon request, Executive agrees to participate in an exit interview conducted by
designated personnel and to provide a signed statement that all Company
materials and property have been returned to the Company.

 
17.  
Assignment.

 
This Agreement sets forth personal obligations of Executive, which may not be
transferred, delegated or assigned by Executive.  The Company may assign this
Agreement to any successor or affiliate.
 
18.  
Non-Disparagement.

 
During any period of time during which this Agreement is in effect, and for not
less than twelve (12) months thereafter, Executive agrees not to engage in any
form of conduct or make any statements or representations that disparage,
characterize in demeaning manner or question the Company’s business practices,
products, advice, quality of employees and staff, or otherwise harm the public
reputation or good will of the Company, its employees, or management.
 
19.  
Indemnity; Cooperation in Legal Actions.

 
19.1  
Indemnity.  The Company will indemnify Executive against any claims arising from
or related to his good faith performance of his duties and obligations hereunder
to the fullest extent allowed by Company By-laws and the Minnesota Business
Corporation Act.

 
19.2  
Cooperation in Legal Actions.  In connection with any action or proceeding
against Executive, whether pending or threatened, for which the Company is
obliged to indemnify Executive, the Company will pay or reimburse Executive in
advance of the final disposition for reasonable expenses, including reasonable
attorneys’ fees, necessarily incurred by Executive.  Executive will cooperate
fully with the Company, at no expense to Executive, in the defense of any
action, suit, claim, or proceeding commenced or threatened against the Company
in conjunction with any action, suit, claim or proceeding commenced or
threatened against him.  In addition to the foregoing, Executive further agrees
to provide assistance to the Company, at the Company’s expense, as may be
reasonably requested by the Company or its attorneys in connection with the
litigation of any action, suit, claim, or proceeding involving the Company,
whether not pending or to be commenced, which arises out of or is related to any
matters in which Executive was involved or for which he was responsible during
the term of his employment with the Company.

 
10

--------------------------------------------------------------------------------


20.  
Survival.

 
The rights and obligations set forth in Sections 3.7.2, 6.4, 6.5, 7.1, 8-11,
12.1, 13-19 and 24 shall survive the termination or expiration of this
Agreement.  Such provisions of this Agreement shall survive termination of
Executive’s employment regardless of whether Executive resigns or is
involuntarily discharged.
 
21.  
Miscellaneous.

 
21.1  
Headings; Construction.  The headings of Sections and paragraphs herein are
included solely for convenience of reference and shall not control the meaning
or interpretation of any of the provisions of this Agreement.  This Agreement
shall be construed without regard to any presumption or other rule requiring
construction hereof against the party causing this Agreement to be drafted.

 
21.2  
Benefit.  Subject to Section 17, nothing in this Agreement, expressed or
implied, is intended to confer on any person other than the parties hereto, any
rights, remedies, obligations or liabilities under or by reason of this
Agreement.

 
21.3  
Waiver.  Any delay by either party in asserting a right under this Agreement or
any failure by either party to assert a right under this Agreement will not
constitute a waiver by the asserting party of any right hereunder, and the
asserting party may subsequently assert any or all of its rights hereunder as if
the delay or failure to assert rights had not occurred.

 
21.4  
Severability.  If the final determination of a court of competent jurisdiction
declares, after the expiration of the time within which judicial review (if
permitted) of such determination may be perfected, that any term of provision
hereof is invalid or unenforceable, (a) the remaining terms and provisions
hereof shall be unimpaired, and (b) the invalid or unenforceable term or
provision shall be deemed replaced by a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision.

 
22.  
Entire Agreement: Amendment.

 
22.1  
Entire Agreement.  Both Executive and the Company agree that this Agreement, the
exhibits to this Agreement and any contemporaneous stock option agreement
between the Company and Executive, constitute the entire agreement between them
with respect to the subject matter thereof.  There were no inducements or
representations leading to the execution of this Agreement except as stated in
this Agreement.  Accordingly, this Agreement (together with the exhibits to this
Agreement and any contemporaneous stock option agreement between the Company and
Executive) expressly supersedes any and all prior oral and written agreements,
representations and promises between the parties relating to Executive’s
employment with the Company.

 
22.2  
Amendment.  This Agreement may be amended or modified only with the written
consent of both Executive and the Company.  No oral waiver, amendment or
modification will be effective under any circumstances whatsoever.

 
11

--------------------------------------------------------------------------------


23.  
Notices.

 
Any notice hereunder by either party to the other shall be given in writing by
personal delivery or certified mail, return receipt requested.  If addressed to
Executive, the notice shall be delivered or mailed to Executive at the address
most recently communicated in writing by Executive to the Company, or if
addressed to the company, the notice shall be delivered or mailed to the Company
at its executive offices to the attention of the CEO of the Company.  A notice
shall be deemed given, if by personal delivery, on the date of such delivery or,
if by certified mail, on the date shown on the applicable return receipt.
 
24.  
Governing Law; Disputes; Arbitration of Termination of Employment for Cause.

 
24.1  
Governing Law; Disputes.  The Company is headquartered in Minneapolis, Minnesota
and the parties expect that many of Executive’s contacts with the Company will
occur through or in connection with its Minneapolis office.  Therefore, the
parties agree that this Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Minnesota, as such laws
are applied to agreements entered into and to be performed entirely within
Minnesota between Minnesota residents, without reference to principles of
conflicts or choice of law under which the law of any other jurisdiction would
apply.  Except (and only) as set forth in Section 24.2 below, the undersigned
each irrevocably consent to the jurisdiction of the United States District Court
for the District of Minnesota and the courts of the State of Minnesota in any
suit, action or proceeding brought under, based on or related to or in
connection with this Agreement, and each of the undersigned agrees that either
of the aforesaid courts will be the exclusive original forum for any such
action.

 
24.2  
Arbitration of Termination of Employment for Cause.  Any dispute arising out of
or relating to termination of Executive’s employment for Cause pursuant to
Section 6 of this Agreement, shall be discussed between the disputing parties in
a good faith effort to arrive at a mutual settlement of any such
controversy.  If, notwithstanding, such dispute cannot be resolved, such dispute
shall be settled by binding arbitration.  Judgment upon the award rendered by
the arbitrator may be entered in any court having jurisdiction thereof.  The
arbitrator shall be a retired state or federal judge or an attorney who has
practiced business law or business litigation for at least 10 years.  If the
parties cannot agree on an arbitrator within 20 days, any party may request that
the chief judge of the District Court for Hennepin County, Minnesota, select an
arbitrator.  Arbitration will be conducted pursuant to the provisions of this
Agreement, and the commercial arbitration rules of the American Arbitration
Association, unless such rules are inconsistent with the provisions of this
Agreement.  Limited civil discovery shall be permitted for the production of
documents and taking of depositions.  Unresolved discovery disputes may be
brought to the attention of the arbitrator who may dispose of such dispute.  The
arbitrator shall have the authority to award any remedy or relief that a court
of this state could order or grant; provided, however, that punitive or
exemplary damages shall not be awarded.  The Company shall pay the fees and
expenses of the arbitrator.  Unless otherwise agreed by the parties, the
exclusive location of any arbitration proceedings shall be Hennepin County,
Minnesota.

 
24.3  
The following exhibits are hereby incorporated by reference and each is an
integral part of this Agreement:

 
Exhibit A
Change of Control Agreement
Exhibit B
Annual Management Incentive Plan for FY 2008 (AMIP)



 
IN WITNESS WHEREOF, the parties have executed this Agreement by their signatures
below, to become effective on the Commencement Date noted above:
 
Analysts International Corporation
Randy W. Strobel (“Executive”)
By:  /s/ Elmer N. Baldwin
Title:  President and CEO
/s/ Randy W. Strobel
Date signed: July 29, 2008
Date signed:  August 8, 2008
 




